Grant, J.
{after stating the facts). It is determined in the case above referred to that the statute under which those proceedings were taken include damages only to those whose lands abut on the street. Further discussion of this subject therefore is unnecessary. It follows that the contract between the city and the railroad *124companies did not contemplate damages resulting to those whose property abuts upon the railroad rights of way, and not upon the streets where the improvements are to be made. This further very plainly appears from the language of the contract, wherein the city assumes the payment of all abuttal damages and to hold the companies discharged from all liability to abutting owners. To hold the city liable for elevating its tracks upon its roadbed abutting the land of the American Car & Foundry Company would be to read into the contract a liability which its terms we think clearly exclude. If there is any liability on the part of the railroad company, it must have been created by contract between the two companies, or by some constitutional or statutory provision. The record contains no evidence of any contract, verbal or written, unless one is to be implied from the mere fact that some time, long ago, a switch track was constructed into the plant of the Car & Foundry Company. In the construction of these switch or side tracks to manufacturing plants, three parties are interested — the manufacturer desiring the most inexpensive way to get his wares to market, the railroad company in obtaining business and profit by transporting such wares, and the public, who consume or use the product of the manufacturer. If the railroad company considers that the transportation of the product of the manufacturer will compensate it and yield it a profit, it usually, upon request, puts in the necessary side track and switches. By the construction of such a track, at the request of one and the assent of the other, no contract is implied binding either to the continuance of such arrangement for any specified time. Clearly the manufacturer has made no contract by which he is liable to the railroad company in damages for discontinuing its shipment at any time or for any reason. He may move his plant within a month after the construction of the side track. He may conclude to ship his goods to market by other railroads or by other routes. I am not aware that any claim was ever made that the *125manufacturer is bound by such an arrangement to ship his goods over the one railroad. Neither can a contract be implied on the part of the railroad company to maintain the side track and ship the goods of the manufacturer at a loss or without profit. Neither is a contract implied by which the railroad cannot under its charter raise or depress its tracks for the better management of its road, or for the protection of the public, without paying the manufacturer all damages which may result to him from such act on the part of the road. The railroad company in this case obtained its right of way either by agreement or by condemnation. In either event, it paid to the abutting owners all damages, present and prospective, which could result from the legitimate use of its property.' It obtained the right to erect railroad buildings upon its right of way, to cover its right of way with tracks, and to arrange those tracks in such manner as would best conduce to the successful management of its own business and the protection and benefit of the public. It follows that the Car & Foundry Company has no contract with the railroad company for a violation of which it can recover damages. Aside from constitutional or statutory requirements, the relation between manufacturers and railroad companies as to the construction and maintenance of side tracks rests entirely in contract.
But for the interests and rights of the third party interested, the relation between shipper and carrier would rest, entirely in the hands of those two parties, and be governed entirely by the contracts which they might choose to make, but the third party, the public, is interested, and therefore has certain rights which it may enforce through the government. Among these is the right to regulate and prescribe, to some extent, the facilities which railroad corporations must furnish for the transportation of the products and produce of the country. Among these is the right to compel switch connections with the plants of manufacturers whenever, as stated by the learned counsel for the Car & Foundry Company, 4 4 such connection is rea*126sonably practicable and can be put in with safety, and the manufacturer will furnish sufficient business to warrant it.” Hence Act No. 312, Pub. Acts 1907, § 6a, and 34 U. S. Stat. p. 584. But these statutes do not prevent railroad corporations from changing the grade of their tracks or from any other action authorized by their charter, or required for the better protection of the public, nor does it give damages for such action. It does not provide that such side track shall remain as first established, at the will of the manufacturer. Changes therein, after once constructed, are governed by the same principles as govern the original construction. These acts only provide that, if the parties more directly concerned cannot make satisfactory arrangements for such connections, the railroad commissions may be appealed to and the railroad companies compelled to install such tracks upon reasonable terms and conditions, and also maintain them. Chicago, etc., R. Co. v. Suffern, 129 Ill. 274.
In New York, etc., R. Co. v. Blacker, 178 Mass. 386, under an act of the legislature, the railroad company was required to elevate its tracks. In doing so it required additional land, and condemned certain land of the respondents adjoining the track. There was a possibility that the spur tracks upon the respondent’s land would have to be discontinued. It was held that such possibility was proper to be considered as affecting the market value of the property; but it was held that the respondents could not recover for the cost of removing contents of the buildings, or the cost of removing lumber, or for the disturbance and interruption of business or for waste. We are not, however, dealing with a case where the manufacturer has been deprived of his switching facilities, but with a case where, in consequence of the necessary improvements, he has been put to expense because required to make changes in his plant to meet the new conditions. His switching facilities have not been taken away or interfered with except temporarily. The railroad extends several miles through the city of Detroit, and manufact*127uring establishments are located along its track. If compelled to pay all damages which such improvements cause to their owners, it would result in a most onerous burden. If any liability attaches to the railroad company for such changes, it could only be under the above statutes to put its switching tracks in pi’oper condition to meet the change. But that question is not here involved.
Judgment reversed, and the petition of the American Car & Foundry Company dismissed.
Blair, C. J., Montgomery, Moore, and McAlvay, JJ., concurred.